Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 1 of 20



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division

 LOGAN ALTERS, MARTA REYES,
 LAWRENCE WOOD, STEPHEN CLYNE
 and THE PITCHING LAB d/b/a
 TBT TRAINING
 on behalf of themselves, and all those
 similarly situated,

 Plaintiffs,
                                                 CASE NO. __________________
 v.                                              CLASS ACTION
                                                 JURY TRIAL DEMANDED
 PEOPLE’S REPUBLIC OF CHINA;
 NATIONAL HEALTH COMMISSION
 OF THE PEOPLE’S
 REPUBLIC OF CHINA;
 MINISTRY OF EMERGENCY MANAGEMENT
 OF THE PEOPLE’S REPUBLIC OF CHINA;
 MINISTRY OF CIVIL AFFAIRS OF THE
 PEOPLE’S REPUBLIC OF CHINA;
 THE PEOPLE’S GOVERNMENT OF HUBEI
 PROVINCE; and THE PEOPLE’S GOVERNMENT
 OF CITY OF WUHAN, CHINA.

 Defendant.

 _______________________________/

                              CLASS ACTION COMPLAINT

         Plaintiffs, LOGAN ALTERS, MARTA REYES, LAWRENCE WOOD, STEPHEN

 CLYNE, and THE PITCHING LAB LLC d/b/a TBT TRAINING (collectively, “Named

 Plaintiffs”), on behalf of themselves and all those similarly situated, and by and through

 their undersigned counsel, hereby sue the PEOPLE’S REPUBLIC OF CHINA (“the

 PRC”); NATIONAL HEALTH COMMISSION OF THE PEOPLE’S REPUBLIC OF

 CHINA; MINISTRY OF EMERGENCY MANAGEMENT OF THE PEOPLE’S REPUBLIC

 OF CHINA; MINISTRY OF CIVIL AFFAIRS OF THE PEOPLE’S REPUBLIC OF CHINA;
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 2 of 20
                                                 CASE NO.______________________


 THE PEOPLE’S GOVERNMENT OF HUBEI PROVINCE; and THE PEOPLE’S

 GOVERNMENT OF CITY OF WUHAN, CHINA (collectively “Defendants”), for

 damages, and further allege as follows:

                                     INTRODUCTION

       1.     This is class action brought by the Named Plaintiffs, individuals and

 business owners in the United States and State of Florida, for damages suffered as a

 result of the Coronavirus pandemic, against Defendants, the People’s Republic of China

 and its various government entities overseeing the response to the Coronavirus

 pandemic in China generally and within Hubei Province and the City of Wuhan.

       2.     The world has been devastated in recent days by the ongoing march of

 the new strain of the Coronavirus, more commonly known as COVID-19. The virus

 began in Wuhan, Hubei Province, China in December 2019, and has quickly spread

 throughout Asia, Europe and, North America.

       3.     The PRC and the other Defendants knew that COVID-19 was dangerous

 and capable of causing a pandemic, yet slowly acted, proverbially put their head in the

 sand, and/or covered it up for their own economic self-interest.

       4.     The conduct of Defendants has caused injury and incalculable harm to

 Named Plaintiffs and Class Members, and such injury and harm will only multiply in

 coming days and weeks. The Defendants’ conduct has caused and will continue to

 cause personal injuries and deaths, as well as other damages.




                                             2
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 3 of 20
                                                  CASE NO.______________________


                                         PARTIES

          5.    Logan Alters, is a resident of Miami-Dade County, Florida who has been

 injured and damaged by Defendants’ conduct, as described herein, and is otherwise sui

 juris.

          6.    Marta Reyes, is a resident of Miami-Dade County, Florida who has been

 injured and damaged by Defendants’ conduct, as described herein, and is otherwise sui

 juris.

          7.    Lawrence Wood, is a resident of Palm Beach County, Florida who has

 been injured and damaged by Defendants’ conduct, as described herein, and is

 otherwise sui juris.

          8.    Stephen Clyne, is a resident of Palm Beach County, Florida who has been

 injured and damaged by Defendants’ conduct, as described herein, and is otherwise sui

 juris.

          9.    The Pitching Lab LLC d/b/a TBT Training (“TBT Training”), is a Florida

 limited liability company that has been injured and damaged by Defendants’ conduct.

          10.   Class Members are those individuals and entities similarly situated to

 Named Plaintiffs, and will number in the millions.

          11.   The People’s Republic of China (“the PRC”) is a foreign state.

          12.   The National Health Commission of the People’s Republic of China is the

 administrative government body/executive department under the PRC which is

 responsible for formulating health policies in Mainland China.




                                              3
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 4 of 20
                                                CASE NO.______________________


       13.    Ministry of Emergency Management of the People’s Republic of China is

 the administrative government body that coordinates emergency management within

 the PRC.

       14.    Ministry of Civil Affairs of the People’s Republic of China is the

 administrative government body responsible for social and administrative affairs.

       15.    The People’s Government of Hubei Province (“Hubei Province”) is a

 foreign province and administrative head of Hubei Province in the PRC.

       16.    The People’s Government of City of Wuhan, China (“Wuhan”) is a foreign

 city and administrative head of the City of Wuhan, China

                              JURISDICTION AND VENUE

       17.    This Court has subject matter jurisdiction over this class action pursuant to

 the Class Action Fairness Act of 2005 (CAFA) and 28 U.S.C. § 1332(d). The matter in

 controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000,

 there exists minimal diversity between parties, and there are millions of putative class

 members.

       18.    This Court further has jurisdiction under the Foreign Sovereign Immunities

 Act (FSIA) of 1976, 28 U.S.C. §§ 1602 et seq., and particularly the exceptions of §

 1605(a)(2) (for acts outside the territory of the United States in connection with a

 commercial activity of the Defendants, that cause a direct effect in the United States),

 and § 1605(a)(5) (for money damages for personal injury or death, or damage to or loss

 of property, occurring in the United States and caused by the tortious acts or omissions

 of Defendants, or of any official or employee of Defendants while acting within the

 scope of his office or employment).



                                            4
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 5 of 20
                                                  CASE NO.______________________


        19.    There is no “discretionary acts” exception to jurisdiction under the FSIA,

 as Defendants have acted clearly contrary to the precepts of humanity, and/or their

 conduct is prohibited by the internal laws of the PRC and its provincial and municipal

 governments.

        20.     This Court has personal jurisdiction over Defendants because Defendants

 have caused tortious harm to Named Plaintiffs and Class Members, in the United States

 and Florida and this District and have sufficient contacts in Florida and this District to

 render the exercise of jurisdiction by this Court permissible.

        21.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and (c)

 because a substantial part of the events or omissions giving rise to Named Plaintiff’s

 and Class Members’ claims occurred in this District.

        22.    All conditions precedent to the filing of this lawsuit have been met and/or

 waived by the conduct of Defendants.

                                GENERAL ALLEGATIONS

 The Outbreak of COVID-19

        23.    As of March 12, 2020, there are over 140,000 confirmed worldwide cases,

 nearly 5,000 deaths, and an exponentially larger number of undiagnosed cases. These

 numbers are expected to continue to explode in the coming days and months.

        24.    As of March 12, 2020, there are over 1635 confirmed cases and there

 have been 40 deaths. These numbers are expected to rise exponentially in the coming

 days and weeks.




                                              5
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 6 of 20
                                                  CASE NO.______________________


        25.    The exponential rise in cases, even reaching people like Tom Hanks and

 his wife Rita Wilson, and a professional basketball player Donovan Mitchell of the Utah

 Jazz, as of March 11th, demonstrates that COVID-19 spreads easily and rapidly.

        26.    The virus causes cold and flu like symptoms, that lead to pneumonia and

 severe respiratory distress that can be fatal.

        27.    The World Health Organization declared the COVID-19 outbreak a

 pandemic in recent days.

        28.    The news from countries like Italy has demonstrated how easily and fully

 COVID-19 has and will bring countries to a halt, causing not only injuries and deaths,

 but devastating economic impacts.

 The Effects of the COVID-19 Outbreak and China’s Role

        29.    Because of the rising threats, the United States has barred plane travel

 from China, the European Union and other countries. The New York Stock Exchange

 has suffered its worst losses since the 2008 “great recession.” Public functions and

 events are being cancelled one after another, including the shuttering of sporting

 events, Broadway shows, and other gatherings. Hotels have shuttered, several cruise

 lines have suspended operations for the next two months, and the travel industry overall

 is being gutted by cancellations. Businesses are suffering because of both disruptions

 to their supply chains and a scarcity of patrons and customers. The public is in panic,

 wiping out stocks of toilet paper, hand sanitizers, face masks, and other items. And it

 will go on and on.

        30.    The PRC and other Defendants, acting from their own economic self-

 interest and looking to protect their place as a super-power, failed to report the outbreak



                                              6
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 7 of 20
                                                    CASE NO.______________________


 as quickly as they could have; underreported cases; and failed to contain the outbreak

 despite knowing the seriousness of the situation.

       31.      Among other acts and omissions, Defendants, or some of them:

             a. Censored eight doctors on January 1, 2020, from speaking about the

                outbreak and its dangers.

             b. Even after the first death on January 9th, they continued to downplay the

                dangers and assured the public that the situation was not serious and that

                everything was under control.

             c. It took 17 days from the time Chinese researchers discovered the COVID-

                19 genome sequence for Defendants to report the findings to their world-

                wide peers.

             d. They knew COVID-19 was spread human to human by January 3rd, but

                told the public otherwise, and would not confirm the ease of human to

                human transmission until January 20th, after the virus had already spread

                beyond China.

             e. China President Xi Jinping originally stated that he directed officials to

                contain the virus on January 7th, but it has since emerged that he did not

                do that, and that he actually waited until January 22nd to do direct

                containment, and still did not make any efforts public until it was too late.

             f. Despite early January deaths, they would only attribute the deaths to

                pneumonia, instead of the virus, and continued to downplay its dangers.

             g. Wuhan’s leaders held a public dinner for over 40,000 families on January

                18, despite knowing the ease of human to human spread of the virus.



                                                7
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 8 of 20
                                                CASE NO.______________________


        32.    Furthermore, there are only two known Chinese government bio-weapon

 research labs in the PRC and one of them — the National Biosafety Laboratory at the

 Wuhan Institute of Virology — is, at its name suggests, in Wuhan, and is close in

 proximity to the marketplace where COVID-19 allegedly originated. It is considered

 China’s only “level 4” microbiology lab – meaning it deals with the deadliest of viruses.

 An alternative theory here is that COVID-19 escaped from the Wuhan lab because of

 lax controls, or that Chinese researchers sold lab animals to the marketplace in

 question, as researchers have been known to do in China, instead of cremating them as

 PRC law requires. In either case, such conduct, as an alternative theory, has caused

 the pandemic.

        33.    Defendants’ conduct has set off a world-wide pandemic assault that is

 triggering community by community and causing widespread injuries and damages.

        34.    In short, Defendants’ conduct has been egregious and clearly contrary to

 the precepts of humanity, and/or their conduct is prohibited by the internal laws of the

 PRC and its provincial and municipal governments, and never should have been

 allowed in the first place.

        35.    Because of Defendant’s conduct, as described herein, Named Plaintiffs

 and Class Members have or are virtually certain to suffer physical illness or death, as

 well as emotional distress, and its physical manifestations, from the effects of the

 outbreak, and other damages.

        36.    Because of Defendant’s conduct, as described herein, TBT Training and

 Class Members who own or operate businesses have or are virtually certain to suffer

 injury and damages from the effects of the outbreak.



                                            8
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 9 of 20
                                                  CASE NO.______________________


        37.    This pandemic is likely to injure a substantial majority of all persons and

 entities within the United States and the State of Florida.

        38.    The personal injuries being sustained are universal and not linked to

 individualized factors.

        39.    Any condition precedent to the filing of this lawsuit has been satisfied, met,

 and/or waived.

                              CLASS ACTION ALLEGTIONS

        40.    The Named Plaintiffs with claims against Defendants assert National and

 Florida Non-Commercial Tort Classes pursuant to Rules 23(a), (b)(1), (b)(2), (b)(3)

 and/or 23(c)(4) of the Federal Rules of Civil Procedure, on behalf of themselves and

 those similarly situated, against the Defendants for whom they have standing. The

 Named Plaintiffs define the National Non-Commercial Tort Class as follows:

        All persons and legal entities in the United States who have suffered
        injury, damage, and loss related to the outbreak of the COVID-19 virus.

        And define the Florida Non-Commercial Tort Sub-Class as follows:

        All persons and legal entities in the State of Florida who have suffered
        injury, damage, and loss related to the outbreak of the COVID-19 virus.

        41.    Plaintiff TBT Training also asserts a National and Florida Commercial

 Classes, pursuant to Rules 23(a), (b)(1), (b)(2), (b)(3) and/or 23(c)(4) of the Federal

 Rules of Civil Procedure, on behalf of itself and those similarly situated, against the

 Defendants for whom they have standing.             TBT Training defines the National

 Commercial Class as follows:

        All persons and legal entities in the United States whose businesses have
        suffered injury, damage, and loss related to the outbreak of the COVID-19
        virus.



                                              9
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 10 of 20
                                                    CASE NO.______________________


         And defines the Florida Commercial Sub-Class as follows:

         All persons and legal entities in the State of Florida whose business have
         suffered injury, damage, and loss related to the outbreak of the COVID-19
         virus.

         42.      Excluded from the Classes are the following: (1) the Defendants, and any

  parent, subsidiary or affiliate organizations, and the officers, directors, agents, servants,

  or employees of same, and the members of the immediate family of any such person;

  (2) all persons and entities who timely opt out of this proceeding; (3) all persons who

  have given valid releases releasing Defendants from the claims asserted in this

  Complaint; (4) all persons who, prior to the filing of this Complaint, have filed a non-

  class action claim against the Defendants (or any of them) for the claims asserted in this

  Complaint; and (5) the judge(s) to whom this case is assigned, their employees and

  clerks, and immediate family members.

         43.      The Classes are sufficiently numerous such that the joinder of all

  members of the Classes in a single action is impracticable. The population of the

  United States is over 327,000,000 and the population of Florida is over 21,000, and a

  substantial majority of those persons and related entities have been or will in the

  immediate future be affected by Defendants’ wrongful conduct.

         44.      There are numerous common questions of law and fact that predominate

  over any questions affecting only individual members of the Classes and/or Subclasses.

  Among these common questions of law and fact are the following:

               a. Whether Defendants’ conduct was negligent and/or reckless;

               b. Whether Defendant’s conduct was clearly contrary to the precepts of
                  humanity;

               c. Whether Defendants’ conduct violated established laws within the PRC;

                                               10
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 11 of 20
                                                    CASE NO.______________________



               d. Whether the PRC’s bio-weapons labs are ultrahazardous activities, and
                  caused the release of the virus;


         45.      The claims of the Named Plaintiffs are typical of the claims of each

  member of the Classes and Sub-Classes in that, among other issues:

               a. The Named Plaintiffs’ claims arise from the same course of conduct of
                  Defendants giving rise to the claims of other Class Members;

               b. The claims of the Named Plaintiffs and each member of the Class are
                  based upon the same legal theories;

               c. The Named Plaintiffs and each member of the Classes have an interest in
                  prevailing on the same legal claims;

               d. The types of damages incurred by the Named Plaintiffs are similar to
                  those incurred by the other Class Members;

               e. The defenses asserted by Defendants will be very similar, if not identical,
                  as to all Named Plaintiffs and Class Members.


         46.      Named Plaintiffs are adequate representatives of the Classes in which

  they participate because, together with their legal counsel, each will fairly and

  adequately protect the interests of Classes. Named Plaintiffs and all Class Members

  have a similar, if not identical interest in obtaining the relief sought. Proof of the claims

  of the Named Plaintiffs will also prove the claims of the Class. Named Plaintiffs are not

  subject to any unique defenses. Named Plaintiffs have no known conflict with the Class

  or Subclasses and are committed to the vigorous prosecution of this action.

         47.      The undersigned counsel are competent counsel experienced in class

  action litigation, mass torts, and complex litigation involving such widespread harm.

  Counsel will fairly and adequately protect the interests of the Classes




                                               11
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 12 of 20
                                                    CASE NO.______________________


         48.     The various claims asserted in this action are certifiable under the

  provisions of Federal Rules of Civil Procedure 23(b)(1) because prosecuting separate

  actions by or against individual Class Members would create a risk of inconsistent or

  varying adjudications with respect to individual Class Members that would establish

  incompatible standards of conduct for the party opposing the Classes; or adjudications

  with respect to individual Class Members that, as a practical matter, would be

  dispositive of the interests of the other Class Members who are not parties to the

  individual adjudications, or would substantially impair or impede their ability to protect

  their interests.

         49.     The claims for injunctive relief in this case are certifiable under Fed. R.

  Civ. P. 23(b)(2). Defendants have acted or refused to act on grounds that apply

  generally to the Classes, so that final injunctive relief and/or declaratory relief is

  appropriate respecting the Classes as a whole.

         50.     Plaintiffs’ legal claims are properly certified pursuant to Rule 23(b)(3) in

  that: (1) a class action is superior in this case to other methods of dispute resolution; (2)

  the Class Members have an interest in class adjudication rather than individual

  adjudication because of their overlapping rights; (3) it is highly desirable to concentrate

  the resolution of these claims in this single forum because it would be difficult and highly

  unlikely that the affected Class Members would protect their rights on their own without

  this class action case; (4) the disparity between the resources of Defendants and Class

  Members would make prosecution of individual actions a financial hardship on Class

  Members; (5) the prosecution of separate actions by individual Class Members, or the

  individual joinder of all Class Members is impractical and would create a massive and



                                               12
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 13 of 20
                                                        CASE NO.______________________


  unnecessary burden on the Court’s resources; and (6) Management of the class will be

  efficient and far superior to the management of individual lawsuits. Moreover, currently,

  the undersigned counsel is unaware of any other pending litigation regarding this

  controversy with respect to the claims asserted here.

            51.      The issues particularly common to the Class Members’ claims, some of

  which are identified above, are alternatively certifiable pursuant to Fed. R. Civ. P.

  23(c)(4), as resolution of these issues would materially advance the litigation, and class

  resolution of these issues is superior to repeated litigation of these issues in separate

  trials.

            52.      Named Plaintiffs have retained the above counsel to represent them in

  this lawsuit, and are obligated to pay said counsel reasonable attorneys’ fees provided

  recovery is obtained.

                                   COUNT I – NEGLIGENCE
            (Named Plaintiffs and each Class and Sub-Class; Against all Defendants)

            53.      Named Plaintiffs adopt, incorporate by reference, and restate the

  foregoing allegations in paragraphs 1 through 52, as if fully set forth herein, and further

  allege:

            54.      Defendants had a duty to persons in the United States, including Named

  Plaintiffs and the members of the classes, to not act negligently in their handling of the

  COVID-19 outbreak, such that COVID-19 did not spread as it did.

            55.      Defendants breached their duty to Plaintiffs and the members of the

  classes, by, among other breaches:

                  a. Failure to admit their knowledge of the dangers of the virus, its lethalness,
                     and the ease of human to human transmission;



                                                   13
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 14 of 20
                                                       CASE NO.______________________


                  b. Failure to contain the virus in its early stages when they knew or should
                     have known of its dangers and ease of transmission;

                  c. Failure to contain the virus more quickly when the spread was apparent;

                  d. Failure to restrict a public gathering of more than 40,000 Wuhan families
                     when they knew or should have known of the dangers of the virus and
                     ease of transmission;

                  e. Failure of the governmental entities to adequately and reasonably
                     supervise the outbreak and contain its effects;

                  f. Failure to provide adequate and reasonable warning to Named Plaintiffs
                     and members of the classes when they knew or should have known of the
                     dangers described herein; and

                  g. Dissemination of materials and statements that provided the wrong
                     information to people within and outside China.

            56.      As a direct and proximate result of Defendants’ breaches as described

  herein, Named Plaintiffs and the members of the classes have been injured and

  harmed, and have suffered damages and economic harms, and seek actual, special,

  and compensatory damages.

              COUNT II – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
            (Named Plaintiffs and each Class and Sub-Class; Against all Defendants)

            57.      Named Plaintiffs adopt, incorporate by reference, and restate the

  foregoing allegations in paragraphs 1 through 52, as if fully set forth herein, and further

  allege.

            58.      Due to the negligence described herein, Named Plaintiffs and the

  members of the classes have suffered discernable physical manifestations and injuries

  of trauma from the negligent conduct, including, but not limited, to physical pains,

  headaches, anxiety, and insomnia.




                                                  14
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 15 of 20
                                                    CASE NO.______________________


            59.   These physical injuries and manifestations have been directly caused by

  the by the psychological trauma suffered due to Defendant’s egregious conduct and its

  effect on themselves and their loved ones.

            60.   Named Plaintiffs and the members of the classes have been in close

  proximity to the negligent conduct causing their injuries.

            61.   Named Plaintiffs and the members of the classes have a close personal

  relationship to the directly injured persons if it not themselves who have been directly

  injured.

            62.   As a direct and proximate result of Defendants’ conduct as described

  herein, Named Plaintiffs and the members of the classes have been injured and

  harmed, and have suffered damages and economic harms, and seek actual, special,

  and compensatory damages.


             COUNT III – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
            (Named Plaintiffs and each Class and Sub-Class; Against all Defendants)

            63.   Named Plaintiffs adopt, incorporate by reference, and restate the

  foregoing allegations in paragraphs 1 through 52, as if fully set forth herein, and further

  allege:

            64.   Alternatively to the negligence described herein, Defendants acted

  intentionally and/or recklessly out of their own economic self-interest, and knew or

  should have known that emotional distress would likely result from their conduct.

            65.   Defendants’ conduct, as described herein, was outrageous, going beyond

  all bounds of decency, and is utterly intolerable in a civilized world.




                                               15
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 16 of 20
                                                    CASE NO.______________________


            66.   Defendants’ conduct has caused severe emotional distress to the Named

  Plaintiffs and the members of the classes.

            67.   As a direct and proximate result of Defendants’ intentional and reckless

  conduct, as described herein, Named Plaintiffs and the members of the classes have

  been injured and harmed, and have suffered damages and economic harms, and seek

  actual, special, and compensatory damages.



  COUNT IV – STRICT LIABILIT FOR CONDUCTING ULTRAHAZARDOUS ACTIVITY
      (Named Plaintiffs and each Class and Sub-Class; Against all Defendants)

            68.   Named Plaintiffs adopt, incorporate by reference, and restate the

  foregoing allegations in paragraphs 1 through 52, as if fully set forth herein, and further

  allege:

            69.   Upon information and belief, the only two registered bio-weapons

  laboratories in the PRC are located in the City of Wuhan, and one of them, the National

  Biosafety Laboratory at the Wuhan Institute of Virology, is the only declared site in

  China capable of working with deadly viruses, and handles, according to various press

  accounts, covert military applications of viruses.

            70.   In February, after the PRC’s President Xi Jinping finally began speaking

  openly about the outbreak and its spread, it was reported by the media that the Chinese

  Ministry of Science and Technology released a new directive titled: “Instructions on

  strengthening biosecurity management in microbiology labs that handle advanced

  viruses like the novel coronavirus.” Clearly, Defendants knew or should have known

  about containment issues within their microbiology labs, such as the ones operating in

  Wuhan, and that those labs handle viruses such as COVID-19.

                                               16
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 17 of 20
                                                      CASE NO.______________________


          71.      The Wuhan laboratories are in close proximity to the “wild animal”

  marketplace where COVID-19 is alleged to have originated.

          72.      Furthermore, it has been reported in the media that some Chinese

  researchers are in the habit of selling their laboratory animals to street vendors after

  they have finished experimenting on them, instead of properly disposing of infected

  animals by cremation, as the law requires.

          73.      The conduct of Defendants in connection with activities at the National

  Biosafety Laboratory constitutes an ultrahazardous activity under US and Florida law

  because:

                a. The conduct necessarily involves a risk of serious harm to the person,
                   land or chattels of others which cannot be eliminated by the exercise of
                   the utmost care;

                b. The activities at the lab are not a matter of common usage; and


                c. the activity is not of substantial value to any community.

          74.      The harms alleged herein are the result of Defendants’ ultrahazardous

  activity.

          75.      The harms suffered by the Named Plaintiffs and members of the classes

  are within the abnormal risk of harm posed by Defendants’ ultrahazardous activity.

          76.      By conducting this ultrahazardous activity, Defendants’ acts and

  omissions demonstrate a conscious disregard or indifference to the rights, welfare, and

  safety of Named Plaintiffs and the members of the classes.

          77.      As a direct and proximate result of Defendants’ ultrahazardous activity, as

  described herein, Named Plaintiffs and the members of the classes have been injured




                                                 17
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 18 of 20
                                                   CASE NO.______________________


  and harmed, and have suffered damages and economic harms, and seek actual,

  special, and compensatory damages.

            78.   Because Defendants engaged in ultrahazardous activity that caused

  damages to Named Plaintiffs and the members of the classes, Defendants are strictly

  liable to them for their damages.

                                COUNT V – PUBLIC NUISANCE
            (Named Plaintiffs and each Class and Sub-Class; Against all Defendants)

            79.   Named Plaintiffs adopt, incorporate by reference, and restate the

  foregoing allegations in paragraphs 1 through 52, as if fully set forth herein, and further

  allege:

            80.   Defendants, and more specifically the PRC, Hubei Province and the City

  of Wuhan, had a duty to the public at large, including Named Plaintiffs and members of

  the classes, not to use the property where the Wuhan Institute of Virology is located,

  and/or create a condition that harms public health.

            81.   Defendants, and more specifically the PRC, Hubei Province and the City

  of Wuhan, had a duty to the public at large, including Named Plaintiffs and members of

  the classes, not to use the city and province as, essentially a giant Petri dish, continuing

  to conduct extraordinarily large public gatherings, knowing of the dangers of the virus

  and the ease of transmission.

            82.   Defendants, and more specifically the PRC, Hubei Province and the City

  of Wuhan, breached that duty through the conduct described herein, including by

  allowing COVID-19 to escape into Wuhan and/or flourish in Wuhan and Hubei, and

  thereby become a pandemic.




                                              18
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 19 of 20
                                                    CASE NO.______________________


         83.     Defendants’ conduct has created a nuisance that violated rights,

  subverted public order in the United States and Florida, is indecent and immoral, and

  has caused annoyance, inconvenience and damage to the public, including Named

  Plaintiffs and the members of the classes.

         84.     Defendants’ conduct and created nuisance has resulted in unreasonable

  injury to Named Plaintiffs and the members of the classes.

         85.     As a direct and proximate result of Defendants’ nuisance, as described

  herein, Named Plaintiffs and the members of the classes have been injured and

  harmed, and have suffered damages and economic harms, and seek actual, special,

  and compensatory damages.




                                DEMAND FOR JURY TRIAL

         Named Plaintiffs, on their own behalf and on behalf the Classes and Sub-

  Classes, demand a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

         WHEREFORE, LOGAN ALTERS, MARTA REYES, LAWRENCE WOOD,

  STEPHEN CLYNE, and THE PITCHING LAB LLC d/b/a TBT TRAINING, individually

  and as putative Class Representatives, demand judgment against Defendants, and pray

  for relief as follows:

         a.      Certification of the Classes under Federal Rule of Civil Procedure 23 and
                 appointment of Plaintiffs as representatives of the respective Classes and
                 their undersigned counsel as Class counsel;
         b.      An order appointing Named Plaintiffs as Class Representatives of the
                 National and Florida Non-Economic Classes;


                                               19
Case 1:20-cv-21108-UU Document 1 Entered on FLSD Docket 03/13/2020 Page 20 of 20
                                                 CASE NO.______________________


        c.     An order appointing Named Plaintiff TBT Training as Class Representative
               of the National and Florida Commercial Classes;
        d.     An order requiring that Defendants pay compensatory and other damages
               to Plaintiffs and the Class Members, for their economic and non-economic
               damages identified herein, to the full extent permitted by the law;
        e.     An order awarding all damages allowed by any governing statutes;
        f.     Statutory pre-judgment and post-judgment interest on any amounts
               awarded;
        g.     Costs and expenses in this litigation, including, but not limited to, expert
               fees, filing fees, and reasonable attorneys’ fees; and
        h.     Such other relief as the Court may deem just and proper.

  Dated this 12th day of March, 2020.
                                   THE LAW OFFICES OF
                                   BERMAN & BERMAN, P.A.
                                   P.O. Box 272789
                                   Boca Raton, FL 33427
                                   Telephone: (561) 826-5200
                                   Fax: (561) 826-5201

                                   By: /s Matthew T. Moore
                                   Matthew T. Moore, Esq.
                                   Fla. Bar No. 70034
                                   Primary: service@thebermanlawgroup.com
                                   Secondary: mmoore@thebermanlawgroup.com

                                   Vincent J. Duffy, Esq.
                                   Fla. Bar No. 82151
                                   Primary: service@thebermanlawgroup.com
                                   Secondary: vduffy@thebermanlawgroup.com




                                            20
